Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-18-00328-CR

                           Carlos Omar MARTINEZ RIVERA,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 05-CRS-324
                     Honorable Alex William Gabert, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 15, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice